Citation Nr: 0810939	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-05 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus with impotence and nephropathy.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia, left knee.

3.  Entitlement to a rating in excess of 10 percent for 
chondromalacia, right knee.

4.  Entitlement to a compensable rating for left ear hearing 
loss.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1974 
and from May 1975 to May 1979.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The Board also notes that additional evidence has been 
received since the case was certified for appeal.  That 
evidence includes an October 2007 written statement from the 
veteran requesting a review of all the evidence of record.  

This evidence was received after the last RO review.  The 
Board has, accordingly, reviewed the additional evidence and 
is of the opinion that RO review is not required.  While it 
discussed the various issues on appeal, the veteran makes the 
same contentions that he has all along, and reference to 
certain evidence already of record.  Accordingly, the Board 
concludes that there is no prejudice in proceeding with 
consideration of this case without affording the RO an 
opportunity to review the evidence in question.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  For the entire period on appeal, the veteran's diabetes 
mellitus with impotence and nephropathy has been manifested 
by the need for daily oral hypoglycemic agents, insulin, and 
dietary restrictions, but his physical activity has not been 
clinically regulated.  

2.  For the entire period on appeal, the veteran's 
chondromalacia of the left knee has not resulted in 
limitation of flexion to 30 degrees or less nor limitation of 
extension to 15 degrees or more.

3.  For the entire period on appeal, the veteran's 
chondromalacia of the right knee has not resulted in 
limitation of flexion to 30 degrees or less nor limitation of 
extension to 15 degrees or more.

4.  For the entire appeal period, the veteran's left ear 
hearing loss has been documented to be no worse than Level 
IV.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus with impotence and nephropathy have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.84, 4.119, Diagnostic Code (DC) 7913 (2007).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia, left knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5260, 5261 (2007).

3.  The criteria for a rating in excess of 10 percent for 
chondromalacia, right knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5260, 5261 (2007).

4.  The criteria for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85- 
4.87, DC 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 



Diabetes Mellitus

The veteran is currently rated as 20 percent disabled for 
diabetes under DC 7913.  For an increased rating (40 
percent), the veteran must show diabetes requiring insulin, 
restricted diet, and regulation of activities.  Id.  The 
threshold requirement is the regulation of activities.  In 
this case, the evidence does not demonstrate that he has been 
prescribed or advised to avoid strenuous occupational and 
recreational activities.  See 61 Fed. Reg. 20,440, 20,446 
(May 7, 1996) (defining "regulation of activities," as used 
by VA in DC 7913).  

The veteran contends that his activities have been restricted 
as a result of his diabetes mellitus.  The records show 
ongoing treatment for diabetes which is largely uncontrolled.  
The July 2003 VA examination report indicates that he 
required insulin and is on a low fat diet.  Therefore, two of 
the three criteria for a higher rating have been satisfied.  

Although he reported at the VA examination that "he gets 
tired very easily if he exerts himself especially in hot 
weather."  He further indicated that he could no longer 
engage in sports activities as he did in the past and 
sometimes had difficulty doing simple chores around the 
house, such as yard work.  He also reported having been 
hospitalized for a hypoglycemic reaction in 2001 but not 
since then, and having two to three episodes of hypoglycemia 
per week characterized by shakiness.  

Nonetheless, the evidence does not indicate that he veteran 
has been prescribed or advised to avoid strenuous 
occupational and recreational activities due to his type II 
diabetes mellitus, as is required to merit a higher rating of 
40 percent.  Moreover, the limitation in his activity as 
described in the VA examination was attributed to his 
service-connected knee disabilities, not to diabetes.

While the veteran here has been prescribed a restricted diet 
and insulin in effort to control his diabetes, he has not 
been prescribed limited physical activity or advised to avoid 
recreational activities.  He, therefore, does not meet the 
criteria for a higher rating.  38 C.F.R. § 4.119, DC 7913; 
see also Camacho v. Nicholson, 21 Vet. App. 360 (2007) 
(medical evidence is required to show occupational and 
recreational activities have been restricted).

Here, the veteran reported having been hospitalized for a 
hypoglycemic reaction prior to the period on appeal in 2001 
but not since then.  The veteran reported having two to three 
episodes of hypoglycemia per week characterized by shakiness.  
Without further complications or treatment for hypoglycemic 
reactions, the symptoms of diabetes mellitus do not more 
nearly approximate a rating in excess of 40 percent.

Chondromalacia - Knees

The veteran is currently rated as 10 percent disabled under 
38 C.F.R. § 4.71a for both his right and left knees.  For an 
increased rating, the veteran must show either:

?	limitation of flexion to 30 degrees (20 percent under DC 
5260), or
?	limitation of extension to 15 degrees (20 percent under 
DC 5261).

Also to be considered in evaluating musculoskeletal 

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus with impotence and nephropathy.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia, left knee.

3.  Entitlement to a rating in excess of 10 percent for 
chondromalacia, right knee.

4.  Entitlement to a compensable rating for left ear hearing 
loss.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1974 
and from May 1975 to May 1979.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The Board also notes that additional evidence has been 
received since the case was certified for appeal.  That 
evidence includes an October 2007 written statement from the 
veteran requesting a review of all the evidence of record.  

This evidence was received after the last RO review.  The 
Board has, accordingly, reviewed the additional evidence and 
is of the opinion that RO review is not required.  While it 
discussed the various issues on appeal, the veteran makes the 
same contentions that he has all along, and reference to 
certain evidence already of record.  Accordingly, the Board 
concludes that there is no prejudice in proceeding with 
consideration of this case without affording the RO an 
opportunity to review the evidence in question.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  For the entire period on appeal, the veteran's diabetes 
mellitus with impotence and nephropathy has been manifested 
by the need for daily oral hypoglycemic agents, insulin, and 
dietary restrictions, but his physical activity has not been 
clinically regulated.  

2.  For the entire period on appeal, the veteran's 
chondromalacia of the left knee has not resulted in 
limitation of flexion to 30 degrees or less nor limitation of 
extension to 15 degrees or more.

3.  For the entire period on appeal, the veteran's 
chondromalacia of the right knee has not resulted in 
limitation of flexion to 30 degrees or less nor limitation of 
extension to 15 degrees or more.

4.  For the entire appeal period, the veteran's left ear 
hearing loss has been documented to be no worse than Level 
IV.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus with impotence and nephropathy have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.84, 4.119, Diagnostic Code (DC) 7913 (2007).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia, left knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5260, 5261 (2007).

3.  The criteria for a rating in excess of 10 percent for 
chondromalacia, right knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5260, 5261 (2007).

4.  The criteria for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85- 
4.87, DC 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 



Diabetes Mellitus

The veteran is currently rated as 20 percent disabled for 
diabetes under DC 7913.  For an increased rating (40 
percent), the veteran must show diabetes requiring insulin, 
restricted diet, and regulation of activities.  Id.  The 
threshold requirement is the regulation of activities.  In 
this case, the evidence does not demonstrate that he has been 
prescribed or advised to avoid strenuous occupational and 
recreational activities.  See 61 Fed. Reg. 20,440, 20,446 
(May 7, 1996) (defining "regulation of activities," as used 
by VA in DC 7913).  

The veteran contends that his activities have been restricted 
as a result of his diabetes mellitus.  The records show 
ongoing treatment for diabetes which is largely uncontrolled.  
The July 2003 VA examination report indicates that he 
required insulin and is on a low fat diet.  Therefore, two of 
the three criteria for a higher rating have been satisfied.  

Although he reported at the VA examination that "he gets 
tired very easily if he exerts himself especially in hot 
weather."  He further indicated that he could no longer 
engage in sports activities as he did in the past and 
sometimes had difficulty doing simple chores around the 
house, such as yard work.  He also reported having been 
hospitalized for a hypoglycemic reaction in 2001 but not 
since then, and having two to three episodes of hypoglycemia 
per week characterized by shakiness.  

Nonetheless, the evidence does not indicate that he veteran 
has been prescribed or advised to avoid strenuous 
occupational and recreational activities due to his type II 
diabetes mellitus, as is required to merit a higher rating of 
40 percent.  Moreover, the limitation in his activity as 
described in the VA examination was attributed to his 
service-connected knee disabilities, not to diabetes.

While the veteran here has been prescribed a restricted diet 
and insulin in effort to control his diabetes, he has not 
been prescribed limited physical activity or advised to avoid 
recreational activities.  He, therefore, does not meet the 
criteria for a higher rating.  38 C.F.R. § 4.119, DC 7913; 
see also Camacho v. Nicholson, 21 Vet. App. 360 (2007) 
(medical evidence is required to show occupational and 
recreational activities have been restricted).

Here, the veteran reported having been hospitalized for a 
hypoglycemic reaction prior to the period on appeal in 2001 
but not since then.  The veteran reported having two to three 
episodes of hypoglycemia per week characterized by shakiness.  
Without further complications or treatment for hypoglycemic 
reactions, the symptoms of diabetes mellitus do not more 
nearly approximate a rating in excess of 40 percent.

Chondromalacia - Knees

The veteran is currently rated as 10 percent disabled under 
38 C.F.R. § 4.71a for both his right and left knees.  For an 
increased rating, the veteran must show either:

?	limitation of flexion to 30 degrees (20 percent under DC 
5260), or
?	limitation of extension to 15 degrees (20 percent under 
DC 5261).

Also to be considered in evaluating musculoskeletal 
disabilities based on limitation of motion, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

In a July 2003 VA examination, the veteran's flexion was 
noted to be to 90 degrees for the left knee and 80 degrees 
for the right knee, both with pain which worsened at 70 
degrees.  Extension was full to 0 degrees but also with pain.  
The examination report indicates that he refused to have 
repetitive motion tested because he reported that he was 
having a flare-up.  He reported that he was able to do all 
activities unless he was having a flare-up.

Based on the range of motion measured on examination, the 
veteran's knee disability does not more nearly approximate a 
higher rating.  The range of motion of neither knee indicated 
limitation of flexion or extension to an extent such as to 
warrant an increased rating and while he claimed to have 
decreased range of motion due to painful flare-ups, he 
refused repetitive motion testing that could have more 
accurately displayed this claim.  

While the veteran reported having a flare-up at the 
examination, no other flare-ups were reported in the 
treatment records and he reported that he was able to do all 
activities when not having a flare-up.  The evidence of 
record does not indicate knee disabilities that would more 
nearly approximate a higher rating and his claims for 
increased ratings for his knees must therefore be denied.

Left Ear Hearing Loss

The veteran's left ear hearing loss is currently rated as 
noncompensable.  His hearing was tested during the period on 
appeal at a July 2003 VA examination.  Pure tone thresholds, 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
30
50
60
80

Speech audiometry revealed speech recognition ability of 80 
percent in the left ear.  The diagnosis was mild 
sensorineural hearing loss from 500 through 1500 Hz, sloping 
to moderate at 2000 Hz, moderately severe at 3000 Hz, and 
severe at 4000 Hz.

VA rating criteria for the evaluation of hearing loss provide 
ratings from zero (noncompensable) to 100 percent, based on 
the results of controlled speech discrimination tests 
together with the results of pure tone audiometry tests which 
average pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz.  38 C.F.R. §§ 4.85 through 4.87; DCs 6100 through 
6110.  The evaluation of hearing impairment applies a 
structured formula which is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are done.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Under Table VI, the veteran's left ear hearing loss is 
considered to be Level IV.  The veteran's right ear is 
considered to be Level I for rating purposes because it is 
not service-connected for hearing loss.  38 C.F.R. § 4.85(f).  
Using the above hearing levels and Table VII, his left ear 
hearing loss is determined to render a noncompensable 
disability rating.  As a result, his claim for an increased 
disability rating must fail.

With regards to all the claims for increased ratings, the 
Board has considered the veteran's statements and sworn 
testimony regarding his service-connected disabilities on 
appeal.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis, and the Board may not accept 
unsupported lay speculation with regard to medical issues. 
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim for increased rating for diabetes 
mellitus arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and in 
July 2003, he was afforded a formal VA examination. The Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

For the increased-compensation claims relating to the 
veteran's knees and hearing loss, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in July 
2003, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claims for an 
increased rating as this is the premise of the claims.  It is 
therefore inherent that the he had actual knowledge of the 
rating element of the claims.  

The Board acknowledges that the VCAA letter sent to the 
veteran in July 2003  does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, the rating decision dated September 2003 
explained what was necessary for increased ratings regarding 
these claims and the December 2005 statement of the case 
reiterated the information and included the actual diagnostic 
codes that are relevant to his claims.  Based on the evidence 
above, the veteran can be expected to understand from the 
various correspondence from the RO what was needed to support 
his claims.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
statements and correspondence.  Specifically, he indicated a 
knowledge of what was generally required for an increased 
rating in his notice of disagreement and written statements 
which also reflected an understanding of the rating schedule 
itself.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Specifically, the RO obtained VA 
treatment records and he submitted private treatment records.  
In addition, he was afforded VA medical examinations in July 
2003 regarding each of his claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for diabetes mellitus with 
impotence and nephropathy is denied.

A rating in excess of 10 percent for chondromalacia of the 
left knee is denied.

A rating in excess of 10 percent for chondromalacia of the 
right knee is denied.

A compensable rating for left ear hearing loss is denied.




REMAND

The veteran claims that he has PTSD as a result of stressors 
incurred in service in Vietnam.  His service personnel 
records indicate that he served with the 180th Aviation 
Company in Vietnam in 1972.  Specifically, it appears that he 
served as a gunner in the 180th Assault Support Helicopter 
Company 7/17th Cav USARPAC-RVN from January 19, 1972, to 
April 28, 1972.  

The veteran asserts that while serving in this position, he 
helped retrieve the bodies of fallen and wounded soldiers.  
Further development of his claimed in-service stressors must 
be conducted prior to a decision on this issue.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to verify the 
veteran's stressor with the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) or other appropriate 
organization.  Specifically, obtain the 
unit records for the 180th Aviation 
Company/180th Assault Support Helicopter 
Company from January 19, 1972, to March 
1, 1972, and, in a separate request, from 
March 1, 1972 to April 28, 1972, 
regarding whether the unit served 
missions to retrieve dead or wounded 
soldiers, or if they lost any helicopters 
or soldiers.

2.  Thereafter, readjudicate the claim on 
appeal and if it remains denied issue the 
veteran and his representative a 
supplemental statement of the case and 
allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


